DETAILED ACTION
Claims 1-8 & 11-18 are pending as amended on 03/17/22,
claim 7 being withdrawn.

Response to Amendment
This action is a response to the amendment filed on March 17, 2022.  Claims 9-10 have been cancelled and amended into the independent claim.  Claims 1-2, 11 & 15 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 

Claim 7, non-elected without traverse, and directed to a mutually exclusive alternate embodiment without a generic link, is hereby cancelled.


Allowable Subject Matter
Claims 1-6, 8 & 11-18 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a screen protector pasting device comprising a protective film on an auxiliary positioning element, a pasting box body having a connecting member therein with positioning portions corresponding to said auxiliary positioning element, and a rolling member moveable along a guide rail on said pasting box body, as well as an upper housing and a slider connected to two opposing sides of said upper housing, wherein the rolling member is rotatably connected to the upper housing & slider, and said slider matches and slides on the guide rail to roll a protective film onto a device in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other types of screen protector applying devices (US 2017/0253014, US 2014/0338829, CN 210942430, CN 104210692, US 2021/0046692, US 2020/0198222, US 2020/0147859, US 2018/0281373 & US 2015/0000831), but not the unique devices of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745